899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Simeon M. PINEDA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3429.
United States Court of Appeals, Federal Circuit.
March 14, 1990.

Before RICH, Circuit Judge, JACK R. MILLER, Senior Circuit Judge, and ALLEN SHARP,* Judge.
PER CURIAM.

DECISION

1
Simeon M. Pineda appeals the August 1, 1989, decision of the Merit Systems Protection Board (MSPB), No. SE08318910363, affirming the March 2, 1989, reconsideration decision of the Office of Personnel Management (OPM).  OPM denied Pineda's application for an annuity under the Civil Service Retirement System because Pineda claimed only military service.  We affirm.

OPINION

2
Military service alone cannot establish eligibility for a civilian retirement or disability annuity.   See Tirado v. Dept of Treasury, 757 F.2d 263, 264-65 (Fed.Cir.1985);  Blando v. Office of Personnel Management, 36 M.S.P.R. 102, 104 (M.S.P.B.1988).  Since Pineda claimed no civilian service, he was not entitled to an annuity.



*
 The Honorable Allen Sharp, Chief Judge of the United States District Court for the Northern District of Indiana, sitting by designation